EXHIBIT 99.1 TABLE OF CONTENTS GLOSSARY OF TERMS 4 SPECIAL NOTES TO READER 5 Regarding Forward-Looking Statements and Risk Factors 5 Access to Documents 6 Abbreviations and Conversions 6 ARC RESOURCES LTD. 7 General 7 Organizational Structure 7 Strategy 8 Development of our Business 8 Recent Developments 10 STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION 11 Disclosure of Reserves Data 11 Reserves Data – Based on Forecast Prices and Costs 11 Forecast Prices and Costs 13 Definitions and Notes to Reserves Data Tables 14 Reconciliations of Changes in Reserves 17 Future Development Costs 18 Undeveloped Reserves 18 Other Oil and Gas Information 20 Economic Contingent Resource Estimates 23 Oil And Gas Wells 24 Properties with no Attributable Reserves 24 Forward Contracts 25 Abandonment and Reclamation Costs 25 Tax Horizon 26 Capital Expenditures 26 Exploration and Development Activities 27 Production Estimates 28 Production History 29 Marketing Arrangements 30 SHARE CAPITAL OF ARC RESOURCES 31 Common Shares 31 Preferred Shares 31 OTHER INFORMATION RELATING TO OUR BUSINESS 32 Borrowing 32 Stock Dividend Program and Dividend Reinvestment Plan 33 DIRECTORS AND EXECUTIVE OFFICERS 33 Membership of Board Committees 35 Officer Biographies 35 AUDIT COMMITTEE DISCLOSURES 38 Members of the Audit Committee 38 Principal Accountant Fees and Services 39 CONFLICTS OF INTEREST 39 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 39 DIVIDENDS AND DISTRIBUTIONS 40 2013 Annual Information Form – ARC Resources Ltd. Page 2 Dividend Policy 40 Dividend History 40 MARKET FOR SECURITIES 41 INDUSTRY CONDITIONS 41 Pricing and Marketing 41 The North American Free Trade Agreement 42 Royalties and Incentives 42 Land Tenure 48 Environmental Regulation 48 Liability Management Rating Programs 50 Climate Change Regulation 51 RISK FACTORS 53 Risks Relating to Our Business and Operations 53 Risk Factors Applicable to Residents of the United States and Other Non-Residents of Canada 61 TRANSFER AGENT AND REGISTRAR 62 MATERIAL CONTRACTS 62 INTEREST OF EXPERTS 62 ADDITIONAL INFORMATION 63 APPENDIX A - REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATION OR AUDITOR APPENDIX B - REPORT OF MANAGEMENT AND DIRECTORS ON RESERVES DATA AND OTHER INFORMATION APPENDIX C - MANDATE OF THE AUDIT COMMITTEE 2013 Annual Information Form – ARC Resources Ltd. Page 3 Table of Contents GLOSSARY OF TERMS In this Annual Information Form, capitalized terms shall have the meanings set forth below: ARC, we, us, our, Corporation means ARC Resources and all its controlled entities as a consolidated body and, prior to the completion of the Trust Conversion, the Trust and all its controlled entities as a consolidated body; ARC Partnership means ARC Resources General Partnership; ARC Resources means ARC Resources Ltd., a corporation formed by amalgamation under the Business Corporations Act (Alberta); COGE Handbook means the Canadian Oil and Gas Evaluation Handbook prepared jointly by the Society of Petroleum Evaluation Engineers (Calgary chapter) and the Canadian Institute of Mining, Metallurgy & Petroleum; Common Shares means the common shares in the capital of ARC Resources; Exchangeable Shares means, prior to the completion of the Trust Conversion, the series A exchangeable shares and the series B exchangeable shares of ARC Resources Ltd.; GLJ means GLJ Petroleum Consultants Ltd., independent petroleum consultants of Calgary, Alberta; GLJ Report means the report prepared by GLJ on January 16, 2014 and dated February 18, 2014 evaluating the crude oil, natural gas, natural gas liquids and sulphur reserves attributable to ARC's properties at December31, 2013 and evaluating the crude oil, natural gas and natural gas liquids resources located in the NE BC Montney; Montney West or West Montney area means our lands west of the Dawson area in northeastern British Columbia comprised of the Sunrise, Sundown, Sunset, and Septimus areas; NE BC Montney means our lands in northeastern British Columbia comprised of the Dawson, Parkland, Tower, Red Creek, Sunrise, Sunset, Attachie, Septimus, Sundown and Blueberry areas and our lands in northwestern Alberta in the Pouce Coupe area; NI51-101 means National Instrument 51-101 Standards of Disclosure for Oil and Gas Activities; Shareholders means holders of Common Shares of ARC Resources; Tax Act means the Income Tax Act (Canada); Trust means ARC Energy Trust, the income trust which was reorganized into ARC Resources pursuant to the Trust Conversion; Trust Conversion means the Plan of Arrangement under Section 193 of the Business Corporations Act (Alberta) involving, among others, the Trust, ARC Resources Ltd. and the security holders of the Trust and ARC Resources Ltd. which resulted in the reorganization of the Trust into a dividend paying, publicly traded exploration and production corporation, being ARC Resources, which together with its subsidiaries carries on the business formerly carried on by the Trust and its subsidiaries; Trust Units means, prior to the completion of the Trust Conversion, the units of the Trust; and TSX means the Toronto Stock Exchange. Certain other terms used in this Annual Information Form but not defined herein are defined in NI 51-101 and, unless the context otherwise requires, shall have the same meanings herein as in NI 51-101. 2013 Annual Information Form – ARC Resources Ltd. Page 4 Table of Contents SPECIAL NOTES TO READER Regarding Forward-Looking Statements and Risk Factors Certain statements contained in this Annual Information Form, and in certain documents incorporated by reference into this Annual Information Form, constitute forward-looking statements.These statements relate to future events or our future performance.All statements other than statements of historical fact may be forward-looking statements.Forward-looking statements are often, but not always, identified by the use of words such as "seek", "anticipate", "budget", "plan", "continue", "estimate", "expect", "forecast", "may", "will", "project", "predict", "potential", "targeting", "intend", "could", "might", "should", "believe" and similar expressions.In addition there are forward-looking statements in this Annual Information Form under the headings: "Statement of Reserves Data and Other Oil and Gas Information" as to our reserves and future net revenues from our reserves, pricing and inflation rates and future development costs; "Statement of Reserves Data and Other Oil and Gas Information – Other Oil and Gas Information" as to the development of our proved undeveloped reserves and probable undeveloped reserves, as to our future development activities, the status of our enhanced recovery projects, hedging policies, reclamation and abandonment obligation, tax horizon, exploration and development activities and production estimates; and under the heading "Statement of Reserves Data and Other Oil and Gas Information – Contingent Resource Estimates" as to our economic contingent resource estimates on our NE BC Montney properties.These statements involve known and unknown risks, uncertainties and other factors that may cause actual results or events to differ materially from those anticipated in such forward-looking statements.We believe the expectations reflected in those forward-looking statements are reasonable but no assurance can be given that these expectations will prove to be correct and such forward-looking statements included in, or incorporated by reference into, this Annual Information Form should not be unduly relied upon.These statements speak only as of the date of this Annual Information Form or as of the date specified in the documents incorporated by reference into this Annual Information Form, as the case may be. In addition to the forward-looking statements identified above, this Annual Information Form, and the documents incorporated by reference, contain forward-looking statements pertaining to the performance characteristics of our oil and natural gas properties; oil and natural gas production levels; the size of the oil and natural gas reserves and of our economic contingent resources, projections of market prices and costs; expectations regarding the ability to raise capital and to continually add to reserves through acquisitions and development; treatment under governmental regulatory regimes and tax laws; and capital expenditures programs. Actual results achieved during the forecast period will vary from the information provided herein as a result of numerous known and unknown risks and uncertainties and other factors.In addition, these risks and uncertainties are material factors affecting the success of our business.Such factors include, but are not limited to: declines in oil and natural gas prices; various pipeline constraints; the payment of dividends, if any; variations in interest rates and foreign exchange rates; uncertainties relating to the pace of global economic recovery and consequential restricted access to capital, stock market volatility, market valuations and increased borrowing costs, refinancing risk for existing debt and debt service costs; access to external sources of capital; risks associated with our hedging activities; third party credit risk; risks associated with the exploitation of our properties and our ability to acquire reserves; government regulation and control and changes in governmental legislation; changes in income tax laws, royalty rates and other incentive programs; uncertainties associated with estimating oil and natural gas reserves and resources; risks associated with acquiring, developing and exploring for oil and natural gas and other aspects of our operations; our reliance on hydraulic fracturing; certain of our enhanced recovery projects are not currently economically feasible;risks associated with large projects or expansion of our activities; the failure to realize anticipated benefits of acquisitions and dispositions or to manage growth; changes in climate change laws and other environmental regulations; competition in the oil and gas industry for, among other things, acquisitions of reserves, undeveloped lands, skilled personnel and drilling and related equipment; risks of non-cash losses as a result of the application of accounting policies;our operating activities and ability to retain key personnel; depletion of our reserves; risks associated with securing and maintaining title to our properties; risks for United States and other non-resident Shareholders and other factors, many of which are beyond our control. The actual results could differ materially from those results anticipated in these forward-looking statements, which are based on assumptions, including as to the market prices for oil and natural gas; the continuation of the present policies of the Board of Directors relating to management of ARC, and the payment of dividends, capital expenditures and other matters; the continued availability of capital, acquisitions of reserves, undeveloped lands and skilled personnel; the continuation of the current tax and regulatory regime and other assumptions contained in this Annual Information Form. Statements relating to "reserves" and "resources" are deemed to be forward-looking statements, as they involve the implied assessment, based on certain estimates and assumptions that the reserves and resources described can be profitably produced in the future. 2013 Annual Information Form – ARC Resources Ltd. Page5 Table of Contents Readers are cautioned that the foregoing lists of factors are not exhaustive.The forward-looking statements contained in this Annual Information Form and the documents incorporated by reference herein are expressly qualified by this cautionary statement.We do not undertake any obligation to publicly update or revise any forward-looking statements except as required by securities laws or regulations. Access to Documents Any document referred to in this Annual Information Form and described as being filed on our SEDAR profile at www.sedar.com (including those documents referred to as being incorporated by reference in this Annual Information Form) may be obtained free of charge from us at 1200, 308 – 4th Avenue SW, Calgary, Alberta, T2P0H7. Abbreviations and Conversions Oil and Natural Gas Liquids bbl barrel Mbbl one thousand barrels MMbbl one million barrels bbl/d barrels per day NGLs natural gas liquids Natural Gas Mcf one thousand cubic feet Mcf/d one thousand cubic feet per day MMcf one million cubic feet MMcf/d one million cubic feet per day Bcf one billion cubic feet Bcfe one billion cubic feet equivalent Tcf one trillion cubic feet Other API Indication of specific gravity of crude oil measured on the API gravity scale boe barrels of oil equivalent boe/d barrels of oil equivalent per day GJ gigajoules mboe one thousand barrels of oil equivalent $MM one million dollars MMBTU one million British Thermal Units We have adopted the standard of 6 Mcf:1 boe when converting natural gas to boes.Boes may be misleading, particularly if used in isolation.A boe conversion ratio of 6 Mcf per barrel is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead.Given that the value ratio based on the current price of crude oil as compared to natural gas is significantly different than the energy equivalency of the 6:1 conversion ratio, utilizing the 6:1 conversion ratio may be misleading as an indication of value. All dollar amounts set forth in this Annual Information Form are in Canadian dollars, except where otherwise indicated. The following table sets forth certain standard conversions between Standard Imperial Units and the International System of Units (or metric units). To Convert From To Multiply By cubic metres cubic feet bbls cubic metres cubic metres bbls feet metres metres feet miles kilometres kilometres miles acres hectares hectares acres 2013 Annual Information Form – ARC Resources Ltd. Page 6 Table of Contents ARC RESOURCES LTD. General ARC Resources was formed by amalgamation under the Business Corporations Act (Alberta).Prior to January 1, 2011, ARC was one of Canada's largest conventional oil and gas royalty trusts. Currently, ARC is one of Canada’s leading conventional oil and gas corporations with average production in 2013 of 96,087 boe per day.ARC’s business activities include the exploration, development and production of crude oil, natural gas and natural gas liquids in five core areas across western Canada.Founded in 1996, ARC has focused on the acquisition and development of resource rich properties that provide an option for both near-term and long-term growth.ARC trades on the Toronto Stock Exchange under the symbol ARX and currently pays a monthly dividend to its Shareholders. As of the end of 2013, ARC had approximately 562 employees with 336 professional, technical and support staff in the Calgary office and 226 individuals located across ARC’s operating areas in western Canada. Our principal office is located at 1200, 308 – 4th Avenue SW, Calgary, Alberta, T2P0H7 and our registered office is located at 2400, 525 – 8th Avenue SW, Calgary, Alberta, T2P 1G1. Organizational Structure The ARC Partnership owns substantially all of our oil and natural gas properties and is owned 100 per cent directly or indirectly by ARC Resources.ARC Resources is the manager of the ARC Partnership.The ARC Partnership is a general partnership formed under the laws of Alberta. The following diagram sets forth the organizational structure of ARC: 2013 Annual Information Form – ARC Resources Ltd. Page7 Table of Contents Strategy ARC’s vision is to be a leading energy producer, focused on delivering results through our strategy of risk-managed value creation.ARC is committed to providing superior long-term financial returns for our Shareholders, creating a culture where respect for the individual is paramount and action and passion are rewarded, andrunning our business in a manner that protects the safety of employees, communities and the environment.ARC’s vision is realized through the four pillars of our strategy: 1. High quality, long-life assets.ARC’s unique suite of assets includes growth and base assets.ARC’s growth assets consist of world-class resource play properties, primarily concentrated in the Montney geological formation in northeast British Columbia and northern Alberta, and in the Cardium formation in the Pembina area of Alberta.These assets provide substantial growth opportunities, that ARC will pursue with a clear line of sight towards long-term profitable development.ARC’s base assets consist of core properties located throughout Alberta, Saskatchewan and Manitoba.The base assets deliver stable production and contribute significant cash flow to fund future growth. 2. Operational excellence.ARC is focused on capital discipline and cost management to extract the maximum return on its investments while operating in a safe and environmentally responsible manner. Production from individual oil and natural gas wells naturally declines over time.In any one year, ARC approves a budget to drill new wells with the intent to first replace production declines and second to potentially increase production volumes.At times, ARC may also acquire strategic producing or undeveloped properties to enhance current production and reserves or to provide potential future drilling locations.Alternatively, ARC may strategically dispose of non-core assets that no longer meet its investment criteria. 3. Financial flexibility.ARC provides returns to shareholders through a combination of a monthly dividend, currently $0.10 per share per month, and a potential for capital appreciation.ARC's goal is to fund capital expenditures necessary to replace production declines and dividend payments using funds from operations(1).ARC will finance growth activities through a combination of sources including funds from operations, proceeds from ARC's Dividend Reinvestment Plan (DRIP), reduced funding for the payment of cash dividends resulting from ARC's Stock Dividend Program (SDP), proceeds from property dispositions, debt capacity, and if necessary, the issue of equity.ARC chooses to maintain prudent debt levels, targeting its net debt to be 1.0 to 1.5 times annualized funds from operations and less than 20 per cent of total capitalization over the long-term. 4. Top talent and strong leadership culture.ARC is committed to the attraction, retention and development of the best and brightest people.ARC’s employees conduct business every day in a culture of trust, respect, integrity and accountability.Building leadership talent at all levels of the organization is a key focus.ARC is also committed to corporate leadership through community investment, environmental reporting practices and open communication with all stakeholders. Note: Funds from operations, net debt, and total capitalization are additional generally accepted accounting principles ("GAAP") measures which may not be comparable to similar additional GAAP measures used by other entities.For more information, see the section entitled "Additional GAAP Measures" contained within our Management's Discussion and Analysis for the year ended December31, 2013, which note is incorporated in this Annual Information Form by reference and is found on our SEDAR profile at www.sedar.com.Also refer to the section "Funds from Operations" section within the Management's Discussion and Analysis for a reconciliation of ARC's net income to funds from operations and cash flow from operating activities, which note is also incorporated into this Annual Information Form and can also be found on our SEDAR profile at www.sedar.com. Development of our Business A description of the general development of our business over the last three financial years follows: The Trust Conversion was completed on January1, 2011 and resulted in the reorganization of the Trust into ARC Resources, a new publicly traded exploration and development corporation formed upon the amalgamation of ARC Energy Ltd., ARC Resources Ltd., 1485275 Alberta Ltd., ARC Petroleum Inc. and Smiley Gas Conservation Limited. In accordance with the terms of the Trust Conversion, the holders of Trust Units of the Trust received, through a series of steps, one Common Share of ARC Resources for each Trust Unit held and the holders of Exchangeable Shares of ARC Resources Ltd. received, through a series of steps, 2.89162 Common Shares of ARC Resources for 2013 Annual Information Form – ARC Resources Ltd. Page8 Table of Contents each Exchangeable Share held, such number being the exchangeable share ratio of the Exchangeable Shares as at December 31, 2010.In addition, pursuant to the Trust Conversion, the Trust was dissolved and ARC Resources acquired all of the assets of the Trust and ARC Resources assumed all of the liabilities of the Trust. Following the Trust Conversion, ARC Resources, together with its subsidiaries, carries on the business formerly carried on by the Trust and its subsidiaries. The Common Shares of ARC Resources began trading on the TSX under the trading symbol ARX on January6, 2011.Beginning with the payment of dividends to Shareholders of ARC of record on January31, 2011, Shareholders of ARC receive payments in the form of dividends.Prior to the conversion of the Trust to a corporation on December31, 2010, distributions were paid to unitholders.Previous historical references to "unitholders", "distributions" "trust units", and "per unit" have now been replaced by "Shareholders", "dividends", "Common Shares", and "per share", respectively where applicable. Despite the change in legal structure from a trust to a dividend paying corporation, ARC's business activities and business strategy remained unchanged and the board of directors and officers at the time of the Trust Conversion remained the same. Production was 83,416 boe/d while funds from operations were $844.3 million. Dividends to investors were maintained at $0.10 per share per month throughout the year resulting in a total of $344.0million being distributed of which $105.8 million was reinvested into Common Shares through the DRIP. In the second quarter of 2011, ARC commissioned the 60MMcf/d Dawson Phase 2 gas plant, increasing operated plant capacity at Dawson from 60MMcf/d to 120MMcf/d.Dawson production increased to 165MMcf/d during 2011, with 120MMcf/d processed at the ARC gas plants and 45MMcf/d processed at third party facilities. Capital expenditures were $726million, of which $585.3million (81 per cent) was development and facility capital expenditures, $74.9million was spent to acquire land, $52.3million was spent on geological and geophysical expenditures and drilling costs for exploratory wells, and the remaining $13.5million was for corporate capital spending. During 2011, ARC divested of certain non-core properties for proceeds of $170million plus 36 sections of land in the Ante Creek region. ARC renegotiated and extended its syndicated revolving credit facility to a four year term in 2011.ARC had total credit capacity of $1.6billion at December31, 2011.Net debt to annualized year-to-date funds from operations ratio was 1.1 times and net debt was approximately 11 per cent of ARC's total capitalization at the end of 2011; both well within our target levels. Production was 93,546boe/d while funds from operations were $719.8million. Dividends paid to investors were maintained at $0.10 per share per month throughout the year resulting in a total of $357.4million being distributed of which $117.4million was reinvested into Common Shares through the DRIP. Despite the reduction in the 2012 capital budget from $760million to actual 2012 capital spending of $608million, ARC achieved its production guidance and increased crude oil and liquids production 15 per cent relative to 2011. Capital expenditures were $429.8million (71 per cent) on drilling and completions, $131.6million (22 per cent) on plant and facilities, $31.8million on geological and geophysical expenditures, $9.5million on undeveloped Crown land, and the remaining on other corporate capital spending.In addition, ARC spent $36.5million on ‘tuck-in’ acquisitions in key areas ($32.4million net of non-core property dispositions). In February 2012, ARC commissioned a new 30MMcf/d Ante Creek gas plant which resulted in production from the Ante Creek field increasing from 8,000 boe per day prior to the commissioning of the plant to 10,500 boe per day by the end of the second quarter.Late in 2012, ARC received all regulatory approvals to construct 120MMcf/d of gas processing and liquids handling facilities in the Parkland/Tower area.The plant has a designed capacity to handle up to 130bbls of oil and liquids per MMcf.The construction of the first 60MMcf/d phase of the facility commenced in late 2012. 2013 Annual Information Form – ARC Resources Ltd. Page9 Table of Contents On August22, 2012, ARC issued 14.6million Common Shares at $23.65 per share for net proceeds of $330.9million. The proceeds were used to pay down existing debt, freeing up capacity that can be put towards the 2013 capital program, and at December31, 2012, contributed to ARC’s working capital surplus of $41.8million. On August23, 2012, ARC issued US$360million and Cdn$40million of long-term fixed rate notes through a private placement to secure additional credit capacity by paying down indebtedness under ARC’s credit facility and to capitalize on low long-term interest rates. The notes have an average term of 9.6 years and bear interest at an average rate of 3.8per cent. ARC extended its syndicated revolving credit facility for one additional year until August3, 2016 at existing terms.At December31, 2012, ARC had total unutilized credit capacity of $1.2billion.At the end of 2012, net debt to annualized funds from operations ratio was 1.0 times and net debt was approximately nine per cent of ARC’s total capitalization; both metrics well within target levels. Production was a record 96,087 boe/d punctuated by the achievement of reaching the 100,000 boe/d milestone in the fourth quarter.Funds from operations were $861.8 million.ARC’s full year 2013 production met guidance targets despite the divestment of approximately 2,000 boe/d of gas weighted non-core production during 2013. Dividends paid to investors were maintained at $0.10 per share per month throughout the year resulting in a total of $374.0 million being distributed of which $130.7 million was reinvested into Common Shares through the DRIP and SDP. Capital expenditures including Crown land purchases and excluding property acquisitions and dispositions were $874.2 million, of which $568.4 million (65 per cent) was drilling and completions expenditures, $267.7 million (31 per cent) was plant and facility expenditures, $19.2 million was geological and geophysical expenditures, $14.3 million was Crown land purchases, and the remaining was other corporate capital spending.During 2013, ARC divested of certain non-core assets for gross proceeds of $89.8 million with approximately 2,000 boe/d of associated production. In addition, ARC completed $36.4 million of ‘tuck-in’ acquisitions during the full year targeting the Northeast BC and Pembina core areas. During the fourth quarter, ARC completed construction of its Parkland/Tower gas processing and liquids handling facility, providing design capacity of approximately 60 MMcf/d of natural gas, 5,000 bbls/d of oil, and 3,000 bbls/d of NGLs. ARC initiated the flow of restricted volumes of oil and natural gas through the facility late in the fourth quarter.Upon commissioning of the new facility, ARC had an inventory of 26 previously drilled wells at Parkland and Tower which were tied into the facility and ready to be brought on-stream. The existing wells are being systematically brought on production over the course of the first quarter of 2014. Also during the fourth quarter, ARC advanced its Sunrise pilot project to commercial development. ARC is proceeding with the construction of an ARC operated 60 MMcf/d gas processing facility which is scheduled to be on-stream by late 2015. ARC extended its syndicated revolving credit facility for one additional year until October 10, 2017 at more favorable pricing terms.At December 31, 2013, ARC had total unutilized credit capacity of $1.1 billion. At the end of 2013, net debt to annualized funds from operations ratio was 1.2 times and net debt was approximately 10 per cent of ARC’s total capitalization; both metrics well within target levels. Effective December13, 2013 Terry Anderson was appointed to the position of Senior Vice President and Chief Operating Officer and on this same date Cam Kramer resigned from this position for personal reasons. Recent Developments Effective February 5, 2014, Van Dafoe was appointed to the position of Senior Vice President and Chief Financial Officer while Steve Sinclair retired from this position and will continue as Senior Vice President, Development of ARC, in an advisory role, until his formal retirement from ARC in the latter part of 2014.Mr. Dafoe has been with ARC since 1999 and has held the position of Senior Vice President, Finance since June 2011. 2013 Annual Information Form – ARC Resources Ltd. Page 10 Table of Contents STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION Disclosure of Reserves Data The statement of reserves data and other oil and gas information is set forth below (the "Statement").The effective date of the Statement is December31, 2013 and the preparation date of the Statement is January16, 2014. The reserves data conforms to the requirements of NI51-101. The reserves data set forth below is based upon an evaluation by GLJ and contained in the GLJ Report dated February 18, 2014.The reserves data summarizes our oil, liquids and natural gas reserves and the net present values of future net revenue for these reserves, using forecast prices and costs prior to provision for interest, general and administrative expenses, the impact of any hedging activities or the liability associated with certain abandonment and well, pipeline and facilities reclamation.Future net revenues have been presented on a before and after tax basis.We engaged GLJ to provide an evaluation of proved and proved plus probable reserves. All of our reserves are in Canada and, specifically, in the provinces of Alberta, British Columbia, Saskatchewan and Manitoba. It should not be assumed that the estimates of future net revenues presented in the tables below represent the fair market value of the reserves.There is no assurance that the forecast prices and costs assumptions will be attained and variances could be material.The recovery and reserves estimates of crude oil, natural gas liquids and natural gas reserves provided herein are estimates only and there is no guarantee that the estimated reserves will be recovered.Actual crude oil, natural gas and natural gas liquid reserves may be greater than or less than the estimates provided herein.Readers should review the definitions and information contained in "Definitions and Notes to Reserves Data Tables" in conjunction with the following tables and notes.For more information as to the risks involved, see "Risk Factors – Risk Relating to Our Business and Operations". The Report on Reserves Data by GLJ on Form 51-102F2 and the Report of Management and Directors on Reserves Data and Other Information on Form 51-101F3 are attached as Appendices A and B to this Annual Information Form. Reserves Data – Based on Forecast Prices and Costs Company Gross reserves information presented herein is consistent with reserves information disclosed in the February 5, 2014 News Release titled “ARC Resources Ltd. Announces Sixth Consecutive Year of 200 Per Cent or Greater Produced Reserves Replacement in 2013”. Summary of Oil and Gas Reserves – Based on Forecast Prices and Costs Company Gross Reserves Light & Medium Crude Oil (Mbbl) Heavy Crude Oil (Mbbl) Total Crude Oil (Mbbl) NGLs (Mbbl) Natural Gas (Bcf) Total (mboe) PROVED Developed Producing Developed Non-Producing 78 Undeveloped TOTAL PROVED Probable TOTAL PROVED PLUS PROBABLE 2013 Annual Information Form – ARC Resources Ltd. Page 11 Table of Contents Summary of Oil and Gas Reserves – Based on Forecast Prices and Costs Company Net Reserves Light & Medium Crude Oil (Mbbl) Heavy Crude Oil (Mbbl) Total Crude Oil (Mbbl) NGLs (Mbbl) Natural Gas (Bcf) Total (mboe) PROVED Developed Producing Developed Non-Producing 66 Undeveloped 88 TOTAL PROVED Probable TOTAL PROVED PLUS PROBABLE Net Present Value of Future Net Revenues - Based on Forecast Prices and Costs Before Tax Undiscounted ($MM) Discounted at 5% ($MM) Discounted at 10% ($MM) Discounted at 15% ($MM) Discounted at 20% ($MM) PROVED Developed Producing Developed Non-Producing 86 Undeveloped TOTAL PROVED Probable TOTAL PROVED PLUS PROBABLE After Tax(1)(2) PROVED Developed Producing Developed Non-Producing 95 75 61 Undeveloped TOTAL PROVED Probable TOTAL PROVED PLUS PROBABLE Notes: Based on ARC’s estimated tax pools at year-end 2013. 2013 Annual Information Form – ARC Resources Ltd. Page12 Table of Contents The after-tax net present value of ARC's oil and gas properties presented here reflect the income tax burden on the properties on a stand-alone basis.It does not consider the business-entity-level tax situation, or tax planning.It does not provide an estimate of the net present value at the level of the business entity, which may be significantly different.ARC's audited consolidated financial statements for the year ended December31, 2013 and the related Management's Discussion and Analysis should be consulted for information at the business entity level. Total Future Net Revenue (Undiscounted) – Based on Forecast Prices and Costs Reserves Category Revenue ($MM) Royalties ($MM) Operating Costs ($MM) Development Costs ($MM) Abandonment and Reclamation Costs ($MM) Future Net Revenue Before Income Taxes ($MM) Income Taxes ($MM) Future Net Revenue After Income Taxes ($MM) Proved Reserves Proved Plus Probable Reserves Future Net Revenue By Production Group – Based on Forecast Prices and Costs Reserves Category Production Group Future Net Revenue Before Income Taxes (Discounted at 10% per year) ($MM) Per Unit(4) Proved Reserves Light and Medium Crude Oil (1) $23.99/bbl Heavy Oil (1)(2) 39 $25.43/bbl Natural Gas (3) $1.64/Mcf Total Proved Plus Probable Reserves Light and Medium Crude Oil (1) $22.16/bbl Heavy Oil (1)(2) 48 $24.53/bbl Natural Gas (3) $1.50/Mcf Total Notes: Including solution gas and other by-products. Per unit revenue positively impacted by approximately 30 per cent of value coming from royalty interest reserves. Including by-products but excluding solution gas. Unit values are based on Company Net Reserves. Forecast Prices and Costs These are prices and costs that are generally acceptable, in the opinion of GLJ, as being a reasonable outlook of the future as of the evaluation effective date.To the extent that there are fixed or presently determinable future prices or costs to which we are legally bound by a contractual or other obligation to supply a physical product, including those for an extension period of a contract that is likely to be extended, those prices or costs shall be incorporated into the forecast prices. 2013 Annual Information Form – ARC Resources Ltd. Page13 Table of Contents The forecast cost and price assumptions include increases in wellhead selling prices and take into account inflation with respect to future operating and capital costs.Crude oil, natural gas and natural gas liquids benchmark reference pricing as at December31, 2013, and inflation and exchange rates utilized in the GLJ Report were as follows: Summary of Forecast Prices and Inflation Rate Assumptions Oil Natural Gas Edmonton Liquids Prices WTI Cushing Oklahoma ($US/bbl) Edmonton Par Price 40° API ($Cdn/bbl) Hardisty Heavy 12° API ($Cdn/bbl) Cromer Medium 29.3 API ($Cdn/bbl) AECO Gas Price ($Cdn/ MMbtu) Propane ($Cdn/bbl) Butane ($Cdn/bbl) Pentanes Plus ($Cdn/bbl) Inflation Rate(1) %/Year Exchange Rate(2) ($US/$Cdn) Forecast Thereafter (3
